Title: To John Adams from James Warren, 4 September 1785
From: Warren, James
To: Adams, John


          
            Dear Sir
            Milton Septemr: 4th 1785.
          
          When I used to be in Company with the Prophets, & the Dreamers of Dreams, I could hardly realize, that I should ever have the Honour, & Pleasure of corresponding with an Ambassador at the Courts of Versailles, or London, & yet this Event among many other strange Ones, has taken Place.— I receiv’d a few Days ago by the Hand of your Amiable Son, Yours dated Auteuil April 26th: & know no Reason, why I may not expect, very soon another from London of a later Date, as the Publick Intelligence announces your Arrival there, with many Circumstances, which indicate a Residence for some Time.— How many Difficulties you will have to Combat in this new Employ can’t easily be foreseen, while it is pretty clear You will have some. but I hope they will not be insurmountable to those Abilities, & Experience which have already triumph’d over so many.
          We have got through the Bustle of a new Election, & after much Difficulty, the Choice fell where probably you would have plac’d it. Mr Bowdoin was chose by the two Houses, & all is Peace Tranquillity, & Satisfaction.— Mr Hancock’s Influence which was great was in favour of Cushing, more probably to keep a Door open for Hims[elf] at another Election, & by that means retrieve the Mistake he made in his Resignation, than from any other Principle. All other Parties were oblig’d to unite, to defeat his Purposes, & he at last in Despair of his main Design, gave out that he did not care who was chose if it was not the Man on Milton-Hill.— If Ambition was my ruling Principle & I was a Politician, I should have shaken Hands with this mighty Man, but as it is I will still be honest, & continue to despise his Caprice, Incapacity, & Indolence, & do every Thing I can to prevent his again having it in his Power, to disgrace this Government by an Administration of Imbecility & Weakness.— and if I enjoy none of the Honours & Emoluments of a Government, my vigorous Zeal and Steadiness for many Years, had some Share in obtaining, I will be satisfied, if the Man on Bacon-Hill does not. however he has gain’d tho’ at a second, or third Voting, a Choice of a Delegate, & has now in View the Presidency of Congress, he may get it, my Fears make me think it probable, while my Hopes blast his Expectations.
          Mr Temple has not yet arriv’d, & when he does, I don’t know that my Regard for Him, or Influence with Him, will be so great as You seem to imagine. I was of Opinion that he was us’d ill by some People in this Country, and so far as Justice requir’d, espous’d his Cause, while in general I agreed with You in the Character given of Him.— His being a well-meaning Man as you express it, cover’d a Number of Faults, & engag’d me in the Line of Conduct I observ’d.— His present Employment, has decided his Pretensions with Regard to America, and he should in future be unequivocally the faithful Servant of the King of Great-Britain, & if I have any Influence I shall when Oppertunity presents, use it to make him as prudent as he should be faithful.
          The Doctor’s Resignation, has been accepted, & it is said He is on his Way to America.— If his Letters & his Measures were Inimical to You while in Europe, You may expect the same Line of Conduct will be persu’d Here, with more Facility than there, but perhaps with as little Success.
          Your Son has visited me twice, Yesterday he din’d with me. I am much pleas’d with Him, & shall take Pains to cultivate a Friendship between Him and my Sons, from the Intimacy & Confidence that has subsisted between the Fathers, & the Mothers, it seems a very natural One, he has promis’d to continue his Correspondence with Winslow, & to visit us often.— Tom I have not seen lately, but my favorite Charles spent a Night or Two with Us after Commencement. I would have them all consider this as one of their Homes.— I will say nothing to You of Congress, You have every Thing from there at first Hand.— The foolish Extravagance of this Country has involv’d us in Confusion & Distress, when or how We shall be extricated I don’t know, the Evil seems to be out of the Reach of present OEconomy, or Frugality.— The Scarcity of Money is beyond your Conception Trade is stagnated. Lands will not sell. No Improvements can be made in Agriculture, or Manufactures. Bankruptcies, & unexpected Ones too, are Common.— No Man can pay his Debts, & if the Moderation or good Policy of the Creditors, does not prevent, Anarchy may be the Consequence.— The late Acts of this Government laying enormous Duties, & Illiberal Restrictions on other Foreigners besides British, as well as absurd Ones on their own Trade, increases the Confusion & Distress.
          When are We to expect the Completion of any Commercial Treaties, and how does the Government of Britain seem dispos’d?— Will you tell Me?— Mrs Warren has not been well for some Time, has wrote You lately, & intends writing to Mrs Adams very soon, by this Oppertunity if possible.— present my best Regards to Mrs Adams, my Love to Nabby, I wish her in every Stage & Connection of Life, all that Happiness her Amiable Qualities, & Accomplishments entitle her to.
          Your Friend &c
          
            J Warren—
          
        